Citation Nr: 0813201	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  06-07 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for service-connected peripheral neuropathy of the left lower 
extremity.  


REPRESENTATION

Appellant represented by:	Richard R. Whitmyer, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to May 
1973.  He also had an unverified period of service in the 
Army Reserves from June 1973 to September 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued the 10 percent evaluation 
assigned for service-connected peripheral neuropathy of the 
left lower extremity.  The RO in St. Petersburg, Florida, 
currently has jurisdiction of the case.  

The veteran was afforded a personal hearing before the 
undersigned Acting Veterans Law Judge in August 2007.  A 
transcript of the hearing is of record.  The veteran 
submitted additional evidence directly to the Board at the 
time of his hearing, which was accompanied by a waiver of RO 
consideration.  The evidence will therefore be considered in 
this decision.  38 C.F.R. § 20.1304 (2007).

In a March 2005 statement in support of claim, the veteran 
appears to be requesting consideration by the RO of a claim 
for service connection for peripheral neuropathy of the right 
lower extremity.  As review of the claims folder does not 
reveal that the RO has addressed this issue, it is REFERRED 
to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.  

As an initial matter, review of the claims folder reveals 
that treatment records from the VA Outpatient Clinic (OPC) in 
Pasco, dated intermittently between May 2001 and March 2007, 
have been obtained and associated with the claims folder.  It 
is unclear, however, whether these records comprise the 
veteran's complete VA records from this facility.  On remand, 
the RO/AMC should obtain the veteran's treatment records from 
the Pasco OPC since January 2004.  

Review of the claims folder also reveals that the veteran 
receives VA treatment at the New Port Richey OPC.  See e.g., 
November 2004 Pasco Administrative Note from Dr. S.B. Smith.  
No records from the OPC in New Port Richey have been 
associated with the claims folder, however, and it is unclear 
whether this facility is a different facility from the Pasco 
OPC.  On remand, the RO/AMC should obtain the veteran's 
complete treatment records from the New Port Richey OPC.  

The veteran contends that he is entitled to a rating in 
excess of 10 percent for service-connected peripheral 
neuropathy of the left lower extremity because his disability 
has worsened.  See August 2007 hearing transcript.  He 
underwent a VA compensation and pension (C&P) peripheral 
nerves examination in February 2005, which is now over three 
years old.  The Board notes that, at the time of the VA 
examination, the veteran's claims folder was not available 
for review.  The VA examiner did indicate, however, 
conducting a review of the veteran's records on the 
Computerized Patient Record System (CPRS).  At the time of 
the examination, the only records associated with the claims 
folder were VA treatment records.  

When a veteran claims that his condition is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In 
light of the foregoing, fundamental fairness to the veteran 
warrants a more contemporaneous VA C&P examination for the 
purpose of ascertaining the current severity of his service-
connected peripheral neuropathy of the left lower extremity.  
The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case.  The consequences of failing to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).  

Finally, during the pendency of the veteran's appeal, the 
Court of Appeals for Veterans' Claims issued a decision 
regarding the notice requirements associated with claims for 
increased ratings.  More specifically, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g.,  competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.  

Prior to the issuance of the April 2005 rating decision that 
is the subject of this appeal, the veteran was advised that 
he needed to submit evidence showing that his service-
connected peripheral neuropathy of the left lower extremity 
has increased in severity.  See January 2005 letter.  This 
notice, however, did not completely comply with the notice 
requirements as outlined in Vazquez-Flores v. Peake.  
Therefore, the RO/AMC should send appropriate notice that 
complies with this recent decision.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice that includes 
an explanation as to the information and 
evidence needed for his claim for 
increased rating in excess of 10 percent 
for service-connected peripheral 
neuropathy of the left lower extremity, 
as outlined in Vazquez-Flores v. Peake,        
22 Vet. App. 37 (2008).  This notice must 
specifically advise the veteran (1) that 
he may submit evidence showing the 
effects of the worsening or increase in 
severity upon his "employment and daily 
life;" (2) that should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (3) 
of the types of medical and lay evidence 
that he may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation.
2.  Obtain the veteran's treatment 
records from the Pasco OPC since January 
2004.  

3.  Obtain the veteran's complete 
treatment records from the New Port 
Richey OPC.  If this facility is the same 
as the Pasco OPC, that fact should be so 
noted in the record.  

4.  Schedule the veteran for a VA 
neurological examination for the purpose 
of determining the nature and severity of 
his service-connected peripheral 
neuropathy of the left lower extremity.  
The claims folders and a copy of this 
remand should be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies, to include an 
electromyogram (EMG), should be 
performed.

The examiner should identify any nerve(s) 
affected by the veteran's service-
connected peripheral neuropathy of the 
left lower extremity.  The examiner 
should discuss the extent, if any, of 
paralysis of the nerves involved.  The 
examiner should provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Thereafter, readjudicate the claim 
for an increased rating in excess of 10 
percent for service-connected peripheral 
neuropathy of the left lower extremity.  
If the benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his attorney representative 
an appropriate amount of time to respond 
to it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



